Citation Nr: 0214661	
Decision Date: 10/21/02    Archive Date: 10/29/02

DOCKET NO.  00-00 287 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for claimed heart failure 
secondary to surgery.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Daniel R. McGarry, Counsel


INTRODUCTION

The veteran had active duty service from September 1981 to 
July 1983.  She had unverified prior service for almost four 
years.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision in which the 
regional office (RO) denied entitlement to service connection 
for mitral and aortic regurgitation claimed as heart failure 
secondary to surgery.

At the hearing before the undersigned Member of the Board, 
the veteran claimed that she was unemployable due to her 
service-connected disabilities.  Her claim of entitlement to 
a total disability rating based on unemployability due to 
service connected disabilities is referred to the RO for 
appropriate action. 


FINDING OF FACT

The veteran has current disability from mitral and tricuspid 
regurgitation and pulmonary systolic hypertension, which were 
incurred during her active military service.


CONCLUSION OF LAW

Service connection is warranted for mitral and tricuspid 
regurgitation and pulmonary systolic hypertension.  
38 U.S.C.A. §§ 1110, 5107 (West 1991 & Supp. 2002), 38 C.F.R. 
§ 3.303 (2001).



REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that she has current disability from a 
heart disorder that she incurred during her active military 
service.  For the following reasons and bases, the Board 
finds that she does have current disability from a heart 
disorder, diagnosed as mitral and tricuspid regurgitation and 
pulmonary systolic hypertension.

The veteran service medical records show that she had a grade 
II/VI systolic heart murmur at the time of her separation 
from service.  More recently, she has had symptoms of 
shortness of breath.  A VA treatment note dated in November 
1997 contains a provisional diagnosis of heart murmur and 
mild tricuspid regurgitation.  In a letter dated in December 
1999, a VA physician who was the veteran's primary care 
provider reported that she had reviewed the veteran's service 
medical records.  The physician noted that the veteran had 
undergone uterine surgery while in service.  According to 
that physician, it is as likely as not that the veteran's 
heart murmur began while she was in service as a result of 
her in-service surgery.

Pursuant to the case development authority now vested in the 
Board, the veteran was afforded a VA heart examination in 
August 2002.  The examiner reviewed the veteran's medical 
records and noted that during child birth via cesarean 
section her inferior vena cava and left ovarian vein were 
ligated.  It was suspected that she had a pulmonary embolus.  
No heart murmur was noted on examination at that time.  
Thereafter, by history, the veteran had shortness of breath, 
fatigue, palpitations, and swelling in the lower extremitas.  
At the time of the August 2002 examination, the veteran had 
current complaints of shortness of breath, pain in her lower 
extremities, and lack of endurance.  After a physical 
examination and diagnostic testing, an examiner reported 
diagnoses of mitral and tricuspid regurgitation most likely 
due to a postinflammatory etiology versus myxomatous 
degeneration; pulmonary systolic hypertension most likely due 
to pulmonary thromboembolic disease; and history of pulmonary 
embolus, status post inferior vena cava ligation and left 
ovary vein ligation.  In the discussion following the 
diagnostic impressions, the examiner reported her impression 
that the veteran's mitral and tricuspid regurgitation, as 
well as her elevated pulmonary artery pressures with 
pulmonary hypertension, are results of a disease process 
complicating her in-service pregnancy.  The examiner reported 
that it is more likely than not that the cardiovascular 
disorders are service connected.

Based on a review of the entire record, the Board finds that 
the veteran has current disability from mitral and tricuspid 
regurgitation and pulmonary systolic hypertension that were 
incurred during her active military service.  Therefore, the 
Board concludes that service connection is warranted for 
mitral and tricuspid regurgitation and pulmonary systolic 
hypertension.


ORDER

Service connection is granted for mitral and tricuspid 
regurgitation and pulmonary systolic hypertension, claimed as 
heart failure secondary to surgery.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

